PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
United Technologies Corporation
Application No. 16/131,095
Filed: 14 Sep 2018
For: GAS TURBINE ENGINE WITH GEARBOX HEALTH FEATURES
Attorney Docket No. 82127US02; 67097-3276PUS2
:
:
:
: 	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before May 10, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed February 10, 2022, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is May 11, 2022. A Notice of Abandonment was mailed on May 31, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200.00, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions